Allen, J.
(concurring): An estate in fee simple determinable may be succeeded by an executory interest in favor of other persons. When the gift over does not violate the rule against perpetuities it is good.
In the well-known case of Leonard v. Burr, 18 N. Y. 96, the 'testator devised land to B and his heirs “until Gloversville shall be incorporated as a village” and then to the trustees of the village for library purposes. The gift to the trustees was too remote and was void. As B’s interest ended with the incorporation of the village, the heirs of the testator took the land under the possibility of reverter.
See Beverlin v. First National Bank, 151 Kan. 307, 313, and cases cited. Compare Watrous v. Limbocker, 140 Kan. 154, 33 P. 2d 938.
Here the wife of the testator was given a fee simple to continue “as long as she .remains my widow.” She was thus given a fee simple determinable and if there had been no gift over the property .would upon her remarriage have reverted to the heirs of the testator. But in the event of her remarriage there was a gift over to the children of the testator, as to one-half of the property. This was a valid gift. The executory interest in favor of the children as to one-half of the property will become operative by the remarriage of the ’ widely, and the same event will cut short the fee of the widow in the one-half interest.